internal_revenue_service number release date index number ------------------------- ---------------------------------------- -------------------------------------- ---------------------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-128829-06 date october taxpayer taxpayer account account fund fund dear ----------- ---------------------------------------------- ---------------------------------------------- ------------------------ --------------------------- ------------------------------- ---------------- ------------------ this is in response to your letter dated date requesting rulings concerning annuity_contracts issued by taxpayer additional information was submitted on date and date facts according to the information provided by the taxpayer taxpayer is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code code and is taxable under sec_801 taxpayer intends to make available for sale to university endowments private_foundations and other organizations exempt from tax under c of the code group variable_annuity contracts contracts the contracts will initially be funded by two segregated_asset accounts account and account the accounts which have been established pursuant to state law participants in account will participate in the investment results plr-128829-06 of the account in proportion to their units in account participants in account will participate in the investment results of the account in proportion to their units in account taxpayer represents that amounts received under the contract are allocated to an account which is segregated from the taxpayer's general_asset_account pursuant to state law fund a limited_partnership will invest primarily in undeveloped real_estate_assets in the united_states_account will be invested in fund fund a regulated_investment_company will be invested in short term fixed income obligations and cash equivalents as an initial matter all amounts allocated to account will be invested in fund together with fund the funds each of the funds will have the right in its sole discretion to invest and reinvest amounts invested in such fund investment in the funds will be restricted to insurance_company segregated_asset accounts investments in the funds are available only through ownership of a contract and other variable_annuity contracts or variable life_insurance policies issued by taxpayer or other insurance_companies the general_public cannot invest directly in the accounts or in the underlying assets of the accounts the accounts will at all times be adequately diversified within the meaning of sec_817 and the regulations thereunder a contract owner can allocate and reallocate the distribution of amounts held under the contracts a contract owner cannot select or identify particular investments to be made and a contract owner has no right to have the investment objective of the accounts changed a contract owner has no right or opportunity to influence determine specify or otherwise control the decision to buy sell retain or manage any specific investment group of investments or the accounts in general there is no prearrangement plan contract or agreement between any of the contract owner fund fund or the taxpayer regarding the investments of the funds gains or losses realized or unrealized on assets held by an account will be credited or charged without regard to any other income gains or losses of taxpayer taxpayer is not a trustee as to the amounts included in the accounts under no circumstances will deposits income gains or losses to an account be credited or charged to taxpayer's general account additionally no amounts will be transferred from taxpayer's general account to an account at any time prior to the death or change_of the primary_annuitant a contract owner may direct taxpayer to provide a lump-sum payment or payment of annuities plr-128829-06 with respect to the amounts held under the contract the taxpayer guarantees the annuity purchase rate set forth in the contract for each annuity the total amount payable can be determined when annuity payments begin the amounts under the contract are not held under and agreement to pay interest thereon annuities are payable to the contract owner or to persons identified by the owner annuity payments options include an annuity for a fixed period life_annuities and joint survivor annuities annuity amounts are payable in periodic installments at regular intervals over a period of more than one full year from the date that payments begin and the total amount payable is determinable directly or indirectly as of the date the payments begin under the contracts the amounts paid out reflect the investment return and market_value of the segregated accounts thus contract owners participate in the favorable and unfavorable market performance of the segregated accounts in proportion to units credited to their policy taxpayer will separately account for various income exclusion deduction asset reserve and other liability items properly attributable to the contracts the contracts provide for required distributions upon the death of the primary_annuitant in the event the primary_annuitant dies before the date annuity payments are due to begin all amounts will be liquidated and distributed within five years following the primary annuitant's death in the event the primary_annuitant dies on or after the date the payments have begun but have not yet been completed distributions of the remaining amounts payable must be made at least as rapidly as the rate that was being used at the date of death law and analysis sec_817 provides special rules for variable_contracts with reserves based on segregated_asset accounts sec_817 defines a variable_contract as a contract which provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company which provides for the payment of annuities or otherwise meets the requirements of sec_817 and under which in the case of an annuity_contract the amounts paid in or the amounts paid out reflect the investment return and market_value of the segregated_asset_account plr-128829-06 if a contract ceases to reflect current investment return and current market_value it will not be considered a variable_contract after such cessation sec_817 the contracts must provide for the payment of annuities see sec_817 sec_1_72-2 provides that amounts are considered to be amounts received as an annuity only if they are received on or after the annuity_starting_date as that term is defined in sec_1_72-4 they are payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and with an exception not here relevant the total amount payable is determinable as of the annuity_starting_date either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both see also sec_72 interest payments received under an agreement to pay interest on any amount will be included in gross_income and thus will not be subject_to the exclusion_ratio applicable to amounts received as an annuity in the case of an annuity_contract sec_817 requires that amounts paid in or the amounts paid out reflect the investment return and the market_value of the segregated_asset_account under the contracts the amounts paid out reflect the investment return and market_value of the segregated account sec_61 provides that the term gross_income means all income from a long standing doctrine_of taxation provides that taxation is not so much whatever source derived including gains derived from dealings in property interest and dividends concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid 281_us_376 the incidence of taxation attributable to ownership of property is not shifted if the transferor continues to retain significant control_over the property transferred 435_us_561 333_us_591 309_us_331 without regard to whether such control is exercised through specific retention of legal_title the creation of a new equitable but controlled interest or the maintenance of effective benefit through the interposition of a subservient agency 749_f2d_513 8th cir rev’g 578_fsupp_398 n d iowa revrul_77_85 1977_1_cb_12 considers a situation in which the individual purchaser of a variable_annuity contract retained the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the purchaser also was able to exercise an owner's right to vote account securities either through the custodian or individually the service concluded that the purchaser possessed significant incidents_of_ownership over the assets held in the custodial_account the service reasoned that if a purchaser plr-128829-06 of an investment annuity_contract may select and control the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets are included in the purchaser's gross_income in revrul_80_274 1980_2_cb_27 depositors in certain savings and loan associations could transfer cash existing passbook accounts or certificates of deposit to an insurance_company in exchange for annuity_contracts the insurance_company deducted expenses and premium taxes and then deposited the net amounts received into a separate_account at each contract holder's savings and loan association these amounts were then invested in the association's certificates of deposit for a term designated by the contract holder except for the ability to withdraw the deposit from a failing savings and loan the insurance_company could not dispose_of the deposit or convert the deposit into a different asset in the event of a withdrawal from a failing savings and loan association the insurance_company was required to deposit the withdrawn amounts in another federally insured savings and loan association when the certificate of deposit expired the insurance_company was required to reinvest the proceeds in a certificate of deposit for the same duration if the duration would not extend beyond the annuity_starting_date if reinvestment for the same duration would extend beyond the annuity_starting_date then the insurance_company was required to purchase a certificate of deposit with a duration not extending beyond the annuity_starting_date if no such certificate of deposit was available the insurance_company was required to reinvest the proceeds in a passbook savings account the ruling concludes that if a purchaser of an annuity_contract can select and control the certificates of deposit supporting the contract then the purchaser is considered the owner of the certificates of deposit for federal_income_tax purposes revrul_81_225 1981_2_cb_12 describes four situations in which investments in mutual funds pursuant to annuity_contracts are considered to be owned by the contract holder rather than by the insurance_company issuing the annuity_contracts and one situation in which the insurance_company is considered the owner of the mutual_fund shares in situation the investment_assets in the segregated account underlying the annuity_contracts consist solely of shares in a single publicly available mutual_fund managed by an independent investment_advisor situation is similar to situation except that the mutual_fund is managed by the insurance_company or one of its affiliates situation also is similar to situation except that the segregated_asset_account underlying the annuity_contracts consists of five sub-accounts on which the performance of the annuity_contract would depend the contract holder retains the right to allocate or reallocate funds among the five sub-accounts during the life of the annuity_contract situation is similar to situation except that the shares of the mutual_fund are not sold directly to the public but are available only through the purchase of an annuity_contract or by participation in an investment plan account of the type described in revrul_70_525 1970_2_cb_144 situation also is similar to situation except plr-128829-06 that the shares in the mutual_fund are available only through the purchase of an annuity_contract the ruling concludes that the contract holders in situations have sufficient control and other incidents_of_ownership to be considered the owners of the mutual_fund shares for federal_income_tax purposes in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts retained the right to direct the issuing insurance_company to invest in the shares of any or all of three mutual funds that were not available to the public one mutual_fund invests primarily in common stocks another in bonds and a third in money market investments contract holders are free to allocate their premium payments among the three funds and have an unlimited right to reallocate contract values among the funds prior to the maturity_date of the annuity_contract the ruling concludes that the contract holders' ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the contract holders to be treated as the owners of the mutual_fund shares revrul_2003_91 2003_2_cb_347 addresses whether the holder of a variable_contract will be considered the owner of the assets that fund the variable_contract for federal_income_tax purposes and whether the income earned on those assets will be included in the income of the holder in the year in which such income is earned the ruling postulates that an insurance_company issues variable life and variable_annuity contracts which are funded from a segregated_asset_account the segregated_asset_account is divided into sub-accounts the issuing insurance_company can increase or decrease the number of sub-accounts at any time but there will never be more than sub-accounts available under the contracts each sub-account offers a different investment strategy interests in the sub-accounts are available solely through the purchase of a variable_contract the investment activities of each sub-account are managed by an independent investment_advisor there is no arrangement plan contract or agreement between the contract holder and the issuing insurance_company or between the contract holder and the independent investment_advisor regarding the availability of a particular sub-account the investment strategy of any sub-account or the assets to be held by a particular sub-account other than a contract holder's right to allocate premiums and transfer funds among the available sub-accounts all investment decisions concerning the sub-accounts are made by the issuing insurance_company or the independent investment_advisor in their sole and absolute discretion specifically contract holders cannot select or recommend particular investments or investment strategies moreover contract holders cannot communicate directly or indirectly with any investment officer of ic or its affiliates or with advisor regarding the selection quality or rate of return of any specific investment or group of investments held in a sub-account a contract holder has no legal equitable direct or indirect interest in any of the assets held by a sub-account but has only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concludes that based on all the facts and plr-128829-06 circumstances the contract holder does not have direct or indirect control_over the separate_account or any sub-account asset and therefore the contract holder does not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes in revrul_2003_92 2003_2_cb_350 a life_insurance_company issues variable life_insurance and annuity_contracts that are funded by a segregated_asset_account the segregated_asset_account is divided into sub-accounts each sub-account invests in a partnership none of which are publicly_traded_partnerships as defined under sec_7704 each partnership has an investment manager that selects such partnership’s specific investments in addition contract holders will not have any voting rights with respect to any partnership interests held by any of the sub-accounts each sub-account will meet the asset diversification test of sec_1_817-5 of the income_tax regulations at all times in example variable_annuity contracts are funded by sub-accounts that invest in partnerships that are available to qualified purchasers and accredited investors in private_placement offerings in example life_insurance contracts are funded by sub-accounts that invest in partnerships that are available to qualified purchasers and accredited investors in private_placement offerings in example both life_insurance contracts and an annuity_contracts are funded by sub-accounts that invest in partnerships that are only available through the purchase of an annuity_contract life_insurance_contract or other variable_contracts from insurance_companies the ruling holds that the holder of a variable_annuity or life_insurance_contract will be considered the owner for federal_income_tax purposes of the partnership interests that fund the variable_contracts if interests in the partnerships are available for purchase by the general_public the ruling further holds that if the holder of a variable_annuity is considered to be the owner of the partnership interests that fund the variable_contracts the contract holder must include interest dividend or other income derived from the partnership interests in gross_income in the year in which the income is earned in christoffersen the united_states court_of_appeals for the eighth circuit considered the federal_income_tax consequences of the ownership of the assets supporting a segregated_asset_account the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in a separate_account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any of six publicly traded mutual funds taxpayers could reallocate their investment among the funds at any time taxpayers also had the right upon seven days notice to make withdrawals or to surrender the contract or to apply the accumulated value under the contract to provide annuity payments the eighth circuit held that for federal_income_tax purposes the taxpayers not the issuing insurance_company owned the mutual_fund shares that funded the variable_annuity the court concluded that the taxpayers surrendered few of the rights of plr-128829-06 ownership or control_over the assets of the sub-account that supported the annuity_contract christoffersen f 2d pincite according to the court the payment of annuity premiums management fees and the limitation of withdrawals to cash did not reflect a lack of ownership or control as the same requirements could be placed on traditional brokerage or management accounts id at thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares sec_817 which was enacted by congress as part of the deficit_reduction_act_of_1984 pub_l_no the 1984_act provides rules regarding the tax treatment of variable life_insurance and annuity_contracts sec_817 defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract in the legislative_history of the 1984_act congress expressed its intent to deny life_insurance treatment to any variable_contract if the assets supporting the contract include funds publicly available to investors the conference agreement allows any diversified fund to be used as the basis of variable_contracts so long as all shares of the funds are owned by one or more segregated_asset accounts of insurance_companies but only if access to the fund is available exclusively through the purchase of a variable_contract from an insurance_company in authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors h_r conf_rep no pincite sec_817 provides that a variable_contract based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract unless the segregated_asset_account is adequately diversified in accordance with regulations prescribed by the secretary if a segregated_asset_account is not adequately diversified income earned by that segregated_asset_account is treated as ordinary_income received or accrued by the policyholders approximately two years after the enactment of sec_817 the treasury_department issued proposed and temporary regulations under sec_817 relating to the minimum level of diversification applicable to the investments underlying variable_annuity and life_insurance contracts the preamble to the regulations stated the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated plr-128829-06 asset account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub-accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts fr the text of the temporary regulations served as the text of proposed_regulations in the notice of proposed rulemaking see fr date the final regulations adopted with certain revisions not relevant here the text of the proposed_regulations the contract owner does not have control_over the investments that fund the contract the investments in the accounts are not available for sale to the general_public and the investments in the accounts are available only through ownership of an annuity_contract issued by taxpayer taxpayer alone has complete control to acquire and dispose_of an account's investment_assets a contract owner cannot select an account's particular investments and a contract owner has no right to have the investment objective of the accounts changed there is no prearrangement plan contract or agreement between a contract owner and taxpayer regarding the investments in the accounts taxpayer does not act as a mere conduit through which a contract owner makes investments conclusions conclude that based on the facts and representations presented to us by the taxpayer we the contracts issued by taxpayer are variable_contracts within the meaning of sec_817 for federal_income_tax purposes taxpayer rather than contract owner is the owner of assets funding the accounts no opinion is expressed as to the tax treatment of the transaction under the provisions of any other section of the code or regulations such as sec_72 or to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-128829-06 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours s donald j drees jr acting branch chief branch office of associate chief_counsel financial institutions products
